Citation Nr: 0517974	
Decision Date: 06/09/05    Archive Date: 07/08/05

DOCKET NO.  04-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased evaluation for right knee 
disability with retained foreign bodies, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
right ankle disability. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the RO continued 10 percent 
disability evaluations assigned to service-connected 
dysthymia, varicose veins, and right knee disability.  (The 
RO conceded that the service-connected varicose vein 
disability included both lower extremities.)  The RO also 
continued a noncompensable evaluation assigned to the 
service-connected right ankle disability.

By a March 2004 rating action, the RO assigned a 30 percent 
evaluation to the service-connected dysthymia.  As the 30 
percent evaluation is less than the maximum available under 
the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993); 38 C.F.R. § 4.130 (2004).

By an April 2005 rating action, the RO assigned a separate 10 
percent rating for each lower extremity affected by varicose 
veins.  As a consequence, and because the RO had previously 
conceded that the earlier award, which the veteran had 
appealed, had been for a bilateral condition, evaluation of 
his varicose vein disability now requires consideration of 
each lower extremity.

The veteran requested a hearing before a member of the Board, 
and by a statement to the RO, the veteran's attorney 
indicated that the veteran wanted to appear for a 
videoconference hearing before a Veterans Law Judge.  In May 
2005, the representative asked that the hearing be canceled.  
Thus, the veteran's hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(e) (2004). 


REMAND

The veteran contends that his service-connected dysthymia, 
varicose veins, and right knee and right ankle disabilities 
are each more severely disabling than reflected by the 
currently assigned evaluations.  

The veteran was last examined by VA for his service-connected 
dysthymia in October 2003.  At that time, a mental status 
evaluation was essentially normal with the exception of the 
veteran's complaints of being constantly depressed, 
anhedonic, and sad.  He related that he had some sleep 
impairment.  At that time, psychological tests were not 
performed.  The examiner felt that the veteran's prognosis 
was guarded in light of the appellant's continued 
musculoskeletal difficulty stemming from the service-
connected "knee injury" and the onset of diabetes and 
hypothyroidism.  The physician recorded diagnoses of 
dysthymic disorder, alcohol abuse, episodic, and a history of 
a conversion disorder.  A Global Assessment of Functioning 
Score (GAF) of 60 was recorded.  Under DSM IV, a GAF score of 
60 suggests symptomatology ranging from moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers).  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  

Thereafter, in November 2003, the veteran entered a VA 
hospital for depression with suicidal ideation following a 
motor vehicle accident.  On admission, a mental status 
evaluation was essentially unremarkable with the exception of 
an irritated mood with a congruent and labile affect.  The 
veteran had a GAF score of 25 upon admission.  At discharge, 
a diagnosis of a depressive disorder was recorded.  A GAF 
score of 50 was recorded.  (A GAF score of 50 indicates some 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)  Id.) 

Since his October and November 2003 VA examination and 
hospitalization, the veteran has maintained that he continues 
to suffer from severe depression, panic attacks more than 
once a week, short-term memory loss, sleep impairment (he 
indicated that he slept an average of two hours a night), and 
that he had difficulty in establishing and maintaining 
effective work and social relationships (see statement of the 
veteran, dated in June 2004).  

Given the varying characterizations of the degree of 
disability caused by psychiatric disability, the Board 
concludes that VA's duty to assist requires that his claim be 
remanded for another VA examination.  Green v. Derwinski, 1 
Vet. App. 121 (1991); Massey v. Brown, 7 Vet. App. 204 
(1994).  Another examination would be especially helpful to 
determining the severity of his disability following his 
discharge from the November 2003 hospitalization.

The veteran underwent a VA examination of his service-
connected varicose veins of the right and left lower 
extremities in November 2003.  It was noted that, while there 
was no tenderness to palpation, he had nonpitting edema 
present.  It was not made clear whether the edema was 
completely relieved by elevation.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).  Moreover, although the veteran 
reported that the swelling was intermittent when he was seen 
in 2003, he has since reported a constant problem with 
swelling, raising the question of whether there has been some 
worsening to the extent that a higher rating may be assigned.  
Id.  Consequently, another examination that addresses the 
pertinent rating criteria would be helpful.  

Upon evaluation by VA in April 2002 and November 2003, an 
examination of the veteran's right ankle was essentially 
normal.  However, in a June 2004 statement to the RO, the 
veteran indicated that he had painful motion of the right 
ankle and that he was unable to voluntarily move it.  In 
support of his assertion, when seen in a VA outpatient clinic 
in January 2005, the examiner noted that the veteran had 
significantly limited dorsiflexion and plantar flexion of the 
right foot (see VA outpatient report, dated in January 2005).  
Accordingly, and because such findings suggest a worsening, 
the veteran should be afforded another medical examination.  
Green, supra. 

With regards to the service-connected right knee disability, 
the Board notes that the veteran was examined by VA in 
February 2005.  A review of that report reflects that a 
physical evaluation of the right knee was essentially 
negative with the exception of flexion limited to 90 degrees 
and tenderness to palpation over the patella and medial and 
lateral joint lines.  The examiner entered a diagnosis of 
right knee strain.  However, that same examination report 
reflects that the veteran complained of having constant 
flare-ups of sharp right knee pain that caused a decrease in 
his range of motion and function of the right knee (see 
February 2005 VA orthopedic examination report).  Also, he 
maintains that his right knee "gives out," which has caused 
him to fall on multiple occasions (see VA outpatient reports, 
dated in October and November 2004).  

The RO has evaluated the service-connected right knee 
disability in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2004).  Such a rating contemplates subluxation or 
lateral instability.  Nevertheless, the Board notes that when 
seen in the VA outpatient clinic in November 2004, the 
examiner indicated that it was his impression the veteran's 
symptoms (the veteran had described pain in and about his 
right knee and that it would "give out") were compatible 
with post-traumatic arthritis of the right knee.  Thus, the 
clinical records suggest that the rating criteria used to 
evaluate arthritis might be applicable to the veteran's 
increased evaluation claim.  (In its January 2004 statement 
of the case, the RO indicated that criteria relating to range 
of motion were applicable in the veteran's case.)  In this 
regard, in cases where there is arthritis or disability rated 
as analogous to arthritis, consideration must be given to 
limitation of motion, see 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004), and in turn to any functional losses caused by 
the disability, such as weakness, incoordination, and pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, the 
veteran should be afforded an additional examination on 
remand that should include findings necessary to apply the 
precepts of 38 C.F.R. §§ 4.40, 4.45 (2004).  Id.  

In addition, it should also be pointed out that VA General 
Counsel has recently indicated that separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the knee.  VAOPGCPREC 9-2004 (September 17, 
2004).  This represents a change to a general practice by VA 
to assign a single rating based on the single disability 
caused by limitation of motion of a joint.  Consequently, 
medical findings regarding the extent of motion in each 
direction are required.  

Finally, a review of the claims files reflects that the 
veteran has enrolled in a vocational rehabilitation program 
and that he was strongly encouraged to apply for Social 
Security Disability.  (see November 2004 VA outpatient 
report).  It does not appear that records pertaining to the 
veteran's vocational rehabilitation have been requested or 
obtained.  These records should be obtained prior to 
appellate reviewed as they may be pertinent to the increased 
rating claims on appeal.  Regarding the veteran's potential 
receipt of Social Security Disability benefits, the RO should 
obtain all SSA records pertinent to the veteran's medical 
history, if any.  38 C.F.R. § 3.159(c)(2) (2004); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO should obtain and associate 
with the claims files any vocational 
rehabilitation record that may be 
available. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his dysthymia, varicose veins, right knee 
disability, or right ankle disability 
since January 2000.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  The veteran 
should be given an opportunity to obtain 
them.  

3.  The RO should contact the veteran to 
ascertain whether he has in fact ever 
been awarded any SSA benefit based on 
disability.  If he has, sufficient detail 
should be obtained so that all pertinent 
SSA records may be obtained. 

4.  Then, veteran should also be afforded 
a comprehensive VA psychiatric 
examination to determine the current 
severity of the service-connected 
dysthymia.  The claims files, including a 
copy of this remand, must be made 
available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  The examiner is specifically 
requested to review the appellant's 
previous VA and private psychiatric 
examination reports, prepared in May 2002 
and November 2003, and VA hospitalization 
reports.  The psychiatric examiner should 
provide accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
criteria set forth in 38 C.F.R. § 4.130 
(2004) (General Rating Formula for Mental 
Disorders).  

The examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  It is imperative that the 
examiner include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Furthermore, the examiner 
should provide an opinion as to the 
degree of industrial impairment due to 
the appellant's service-connected 
dysthymia.  Social impairment should also 
be discussed.

5.  The veteran should be afforded a VA 
examination to determine the extent of 
the veteran's service-connected varicose 
veins.  The claims files, including a 
copy of this remand, must be made 
available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  All pertinent clinical 
findings should be reported in detail and 
all necessary studies should be 
performed. 

The examiner should indicate the presence 
or absence of ulceration (persistent or 
intermittent), subcutaneous induration, 
stasis pigmentation, eczema, or edema.  
If edema and/or ulceration are present, 
the examiner should indicate if they are 
persistent or intermittent; and, if there 
is massive board-like edema with constant 
pain at rest.  It should be noted whether 
any edema is relieved completely by 
elevation or compression stockings.  The 
examiner should state whether pressure 
stockings are worn.  The rationale for 
all opinions should be explained in 
detail.  

6.  The RO should also schedule the 
veteran for a VA orthopedic examination.  
The examination is necessary to determine 
the severity of impairment caused by his 
service-connected right knee and right 
ankle disabilities.  The claims files, 
including a copy of this remand, must be 
made available to the examining physician 
prior to the evaluation so that the 
relevant clinical records may be studied 
in detail.  The orthopedic examiner 
should make all findings necessary to 
determine the current severity of the 
service-connected right knee and right 
ankle disabilities.  Any indicated 
studies should be accomplished, including 
x-rays.  With regards to the right knee, 
the examiner should describe any 
recurrent subluxation or lateral 
instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion of the right knee and right ankle 
observed on clinical evaluation, in terms 
of degrees.  If there is clinical 
evidence of pain on motion of the right 
knee or right ankle, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the right knee or right ankle 
exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion of the 
right knee and the right ankle, beyond 
that which is demonstrated clinically.  
Concerning the right knee, this should be 
done both in terms of loss of flexion and 
loss of extension.  VAOPGCPREC 9-2004.  
The rationale for all opinions should be 
explained in detail.  

7.  Then, the RO should review the claims 
files and ensure that the VA examination 
reports address all questions asked.  If 
they do not, they must be returned to the 
examiners for corrective action.  

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the increased rating 
issues on appeal.  With regards to the 
service-connected right knee disability, 
particular consideration should be given 
by the RO to the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.73 (2004), 
the precepts of DeLuca, supra, and to 
whether separate evaluations are 
warranted for instability/laxity and 
limitation of flexion and extension.  
VAOPGCPREC 23-97; VAOPGCPREC 9-2004.  If 
any benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should also advise the 
veteran and his attorney of the 
provisions of 38 C.F.R. § 3.655 (2004).

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).
 
 
 
 

